UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                   Case # 16-CR-41-FPG
v.
                                                                   DECISION AND ORDER
GREGORY GIBBONS,
                                       Defendant.

                                        INTRODUCTION

          In July 2017, Defendant Gregory Gibbons pleaded guilty to one count of conspiracy to

commit wire fraud affecting a financial institution, in violation of 18 U.S.C. § 1349. ECF No. 108,

109. In advance of sentencing, the parties submitted memoranda disputing the proper calculations

for restitution and for loss under the Sentencing Guidelines. The Court resolves those disputes in

this Decision and Order.

                                           DISCUSSION

     I.   Restitution

          The Court has already analyzed the issue of restitution in connection with the sentencing

of co-defendant Laurence Savedoff. See ECF No. 316. Although the government continues to

advance different restitution figures, it offers no persuasive reason why the Court should

reconsider its prior order. Accordingly, the Court need not retread that ground, and restitution will

be ordered against Gibbons consistent with the Court’s November 20, 2019 Decision and Order

(ECF No. 316).

 II.      Guideline Loss

             a. Legal Standard

          To determine loss under the Sentencing Guidelines, the Court must engage in a different

analysis from that employed to calculate restitution. See United States v. Zangari, 677 F.3d 86,

                                                  1
92 n.8 (2d Cir. 2012) (citing cases for proposition that loss and restitution involve “different

methods of calculation” and are used for “different purposes”). “Under U.S.S.G. § 2B1.1(b)(1),

the base offense level for various crimes resulting in financial loss is enhanced based on the amount

of loss.” United States v. Lacey, 699 F.3d 710, 713 (2d Cir. 2012). Loss “is the greater of actual

loss or intended loss,” intended loss being “the pecuniary harm that was intended to result from

the offense,” and actual loss being “the reasonably foreseeable pecuniary harm that resulted from

the offense.” United States v. Skys, 637 F.3d 146, 153 (2d Cir. 2011) (emphases omitted).

Furthermore, a defendant receives credit against loss in the amount “the victim has recovered at

the time of sentencing from disposition of the collateral” or, if the collateral has not been sold, “the

fair market value of the collateral as of the date” of the guilty plea. U.S.S.G. § 2B1.1 app. note

3(E)(ii), (iii). The government must prove relevant sentencing facts by a preponderance of the

evidence, see United States v. Salazar, 489 F.3d 555, 557-58 (2d Cir. 2007), and the sentencing

court need only make a “reasonable estimate of the loss.” Lacey, 699 F.3d at 719.

            b. Undisputed Losses

        The parties agree on the losses that resulted from all but two of the transactions. Therefore,

the Court adopts those undisputed losses:

    1. 1732 Unionport Road: $30,763.13

    2. 4087 Edson Avenue: $22,734.37

    3. 814 Faile Street: $103,308.23

    4. 949 East 231st Street: $97,222.92

    5. 816 Faile Street: $108,801.61

    6. 3985 Carpenter Avenue: $122,819.25




                                                   2
           c. Disputed Losses

   7. 1728 Unionport Road

   The Court discussed this property in its previous Decision and Order:

   As part of the scheme in which [Gibbons] was involved, Jimmy Isaac purchased [this] property
   in Fall 2008. The recorded mortgage shows a principal loan balance of $569,415. At some
   point, Bank of America obtained the loan and in February 2015, it executed a loan modification
   agreement with Isaac. Pursuant to that modification, the principal loan balance was reduced
   to $318,250.

ECF No. 316 at 7-8 (citations omitted). Gibbons acted as the mortgage broker in this transaction

and provided false documentation in support of the borrower’s loan application.

       The government and Probation calculate the loss resulting from this transaction as

$251,165, which represents the amount Bank of America forgave as part of the loan modification

($569,415 minus $318,250). ECF No. 318 at 4. Gibbons objects, arguing (1) the loan modification

was not a reasonably foreseeable harm resulting from the offense, and (2) per this Court’s

restitution order, the government failed to prove “the nature or extent of Bank of America’s loss.”

ECF No. 320 at 3-4.

       The Court agrees with the government and Probation concerning actual loss. This Court

has already held with respect to co-defendant Savedoff that—particularly given his familiarity and

sophistication with these types of transaction—loan modification was a reasonably foreseeable

loss resulting from the mortgage-fraud scheme. See ECF No. 280 at 8-9; see also United States

v. Wendlandt, 714 F.3d 388, 395 (6th Cir. 2013) (concluding the loss due to loan modification

“constitutes a reasonably foreseeable, calculable loss . . . that falls squarely within the definition

of actual loss under [the Sentencing Guidelines]”). The same logic applies to Gibbons.

       Gibbons’s second argument fares no better. As the Court noted, loss and restitution are

calculated by different methods and are used for different purposes. See Zangari, 677 F.3d at



                                                  3
92 n.8. In the prior order, the Court concluded that restitution should not be ordered as to Bank of

America because it was unclear what price it paid for the loan and, therefore, how much it lost

when it modified the loan. See ECF No. 316 at 8-9. That was a critical omission, because the

overriding goal of restitution is to make victims whole without awarding them a windfall. See

United States v. Thompson, 792 F.3d 273, 277 (2d Cir. 2015). By contrast, a loss calculation for

Guidelines purposes is not focused on “harm to any particular victim” but on the “total loss

resulting from the commission of the [offense].” United States v. Appolon, 695 F.3d 44, 67 (1st

Cir. 2012). “Thus, provided that the total actual loss is reasonably foreseeable, its apportionment

as between the original lender and a successor lender (or other downstream purchaser) does not

matter.” Id.

        Accordingly, the fact that the purchase price of the loan is unknown does not mean that the

Court cannot make a reasonable estimate of the loss resulting from the offense. To the contrary,

because it is established that the original principal balance was $569,415 and that the loan

modification reduced the principal balance to $318,250, it is reasonable to conclude that there was

a loss of principal in the amount of $251,165, regardless of whether that loss was incurred by Bank

of America, a predecessor lender, or both. 1           Furthermore, the modification made the loss

permanent insofar as it could not be recovered by the eventual sale of the collateral. See

Wendlandt, 714 F.3d at 395.

        Therefore, the Court concludes that the actual loss for this transaction is $251,165.




1
 An illustration may be helpful. Assume that Bank of America purchased the loan for $418,250. This
would mean that the predecessor lender took a loss of $151,165 ($569,415 minus $418,250). When Bank
of America modified the loan to $318,250, it would have lost $100,000. Between them, the lenders would
have lost $251,165—the difference between the original unpaid principal balance and the principal balance
post-modification. In short, the Court can reasonably estimate that between the loan modification and any
previous transfers, $251,165 of principal was lost.
                                                   4
    8. 823 East 218th Street

        This property has a complicated transaction history. “In Fall 2008, co-defendant Daniel

Badu purchased the property through a mortgage obtained by fraud and misrepresentation.” ECF

No. 316 at 9. Gibbons acted as the mortgage broker and falsified documentations in support of

the loan application. “Metlife was the original lender, but the loan was soon sold to several

downstream purchasers.” Id. After the restitution hearing for co-defendant Savedoff, the Court

concluded that the government had only supplied a “tenuous link” between the alleged losses

resulting from this transaction and the wrongful conduct. Id. at 11-12. In particular, the Court

found that the chain of title the government identified was inconsistent with public records, and it

therefore declined to award restitution to the putative victim-lenders. Id. at 12-13.

        The government stands by its original loss calculations. See ECF No. 318 at 7-9. Gibbons

argues that the proper loss calculation is $55,278.33, which is the principal loan balance

($684,278.33) minus the fair market value of the collateral at the time of the plea ($629,000). ECF

No. 306 at 5-6.

        The Court agrees with Gibbons.            As the Court noted in the restitution order, the

government’s evidence as to this transaction is unclear and unpersuasive. Thus, for the same

reasons it denied restitution, the Court is not convinced to attribute losses to the lenders that the

government identifies.

        Nevertheless, even if the particular victims are not identifiable, the Court can reasonably

estimate that there was at least a total loss of $55,278.33. That is, simply given the difference

between the original principal balance and the fair market value of the collateral, the Court can

attribute $55,278.33 of lost principal to the scheme. 2 See Appolon, 695 F.3d at 67-68.


2
 The Court recognizes that this loss figure is different from that found with respect to co-defendant
Savedoff as to this transaction. This is a result of the restitution hearing, which provided the Court with a
                                                     5
                                           CONCLUSION

        For the foregoing reasons, the Court finds and orders as follows:

 TRANSACTION            ALLEGED           GUIDELINE         RESTITUTION                MANNER OF
                        VICTIM(S)           LOSS          ORDERED (18 U.S.C.            PAYMENT
                                                             § 3663A(b)(1))             (18 U.S.C. §
                                                                                         3664(f)(3))
 1732 Unionport      M&T Bank            $30,763.13       $30,763.13 to HUD as       Monetary Payment
 Rd.                                                      indemnitor of M&T
                                                          Bank
 949 East 231st      Suntrust Bank       $97,222.92       $97,222.92 to HUD as       Monetary Payment
 Street                                                   indemnitor of Suntrust
                                                          Bank
 3985 Carpenter      CitiBank            $122,819.25      $122,819.25 to CitiBank    Monetary Payment
 Avenue

 4087 Edson          M&T Bank            $22,734.37       $637,734.37 to M&T         In-Kind Payment to
 Avenue                                                   Bank                       be credited upon
                                                                                     liquidation, sale, or
                                                                                     receipt of collateral
 814 Faile Street    M&T Bank            $103,308.23      $570,308.23 to M&T         In-Kind Payment to
                                                          Bank                       be credited upon
                                                                                     liquidation, sale, or
                                                                                     receipt of collateral
 1728 Unionport      Bank of America     $251,165         No attributable loss; no   N/A
 Rd.                                                      restitution ordered.


 823 East 218th      Metlife, JPMorgan   $55,278.33       No attributable loss; no   N/A
 Street              Chase, Preston                       restitution ordered.
                     Ridge
 816 Faile Street    JPMorgan Chase      $108,801.61      No attributable loss; no   N/A
                                                          restitution ordered.

                                         TOTAL            TOTAL LOSS FOR             TOTAL CASH
                                         GUIDELINE        RESTITUTION:               PAYMENTS
                                         LOSS:            $1,458,847.90              ORDERED:
                                         $792,092.84                                 $250,805.30

                                         OFFENSE-                                    TOTAL IN-KIND
                                         LEVEL                                       PAYMENTS
                                         INCREASE: 14                                ORDERED:
                                                                                     2
                                         BASE
                                         OFFENSE
                                         LEVEL: 20




fuller understanding of the evidence on which the government’s calculations were based. This discrepancy
is not material, however, since both Savedoff and Gibbons are subject to the same offense-level increase
under § 2B1.1.
                                                      6
In addition, for purposes of restitution, the Court orders that:

   1. CitiBank shall receive first priority before HUD if Gibbons makes a partial monetary
      payment.

   2. The Court imposes a special condition of supervision requiring Gibbons to notify various
      parties upon the foreclosure or liquidation of the properties at issue. See, e.g., ECF No.
      317 at 5. The Court presumes that the government will notify Gibbons to the extent it
      learns pertinent information regarding the status of those properties, but it is ultimately
      Gibbons’s responsibility to ensure that he receives credit upon disposition of the properties.


       IT IS SO ORDERED.

Dated: January 15, 2020
       Rochester, New York

                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                  7
